 

EXHIBIT 10.8

 

COLLATERAL ASSIGNMENT

 

THIS COLLATERAL ASSIGNMENT (this “Collateral Assignment”) is made and entered
into on May 31, 2013 by Westport Energy LLC, a Delaware limited liability
company (“Westport”), in favor of YA Global Investments, L.P. (“YA Global”).

 

WITNESSETH:

 

WHEREAS, simultaneusly herewith, Westport and YA Global have entered into an
Assignment Agreement (“Assignment Agreement”) pursuant to which the YA Global
shall assign and Westport shall purchase the Assigned Debt (as defined in the
Assignment Agreement) which relate to the Financing Arrangements between YA
Global and the Obligors (as defined in the Assignment Agreement) for the
Purchase Price (as defined in the Assignment Agreement) as of June 1, 2013;

 

WHEREAS, the Purchase Price is being paid by Westport in the form of a
convertible debenture issued by Westport Energy Holdings Inc., Westport’s parent
company, to YA Global and dated the date hereof (the “Debenture”); and

 

WHEREAS, in order to secure Westport’s obligations under the Assignment
Agreement and the Debenture, among other things, Westport has granted to YA
Global a security interest in and to the Assigned Debt.

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are acknowledged by Westport, and intending to be legally bound and as partial
consideration for Westport assigning to YA Global all of its right, title and
interest in and to the Assigned Debt to the fullest extent permitted by law, the
parties hereto hereby agree as follows.

 

1. Except as otherwise expressly provided herein, capitalized terms used in this
Collateral Assignment shall have the respective meanings given to them in the
Assignment Agreement.

 

2. Westport has granted, bargained, sold, assigned, transferred and set over and
by these presents does hereby grant, bargain, sell, assign, transfer, grant a
security interest in and set over unto YA Global, its respective successors and
assigns, all the rights, interests and privileges which Westport has or may have
in or under the Assigned Debt, including without limiting the generality of the
foregoing, the present and continuing right with full power and authority, in
its own name, or in the name of Westport, or otherwise, but subject to the
provisions and limitations of Section 3 hereof, (i) to make claim for, enforce,
perform, collect and receive any and all rights and undertake all obligations
under the Assigned Debt, (ii) to do any and all things which Westport is or may
become entitled to do under the Assigned Debt, and (iii) to make all waivers and
agreements, give all notices, consents and releases and other instruments and to
do any and all other things whatsoever which Westport is or may become entitled
to do under the Assigned Debt.

 

 

 

 

3. The acceptance of this Collateral Assignment and the payment or performance
under the Debenture shall not constitute a waiver of any rights of YA Global
under the terms of the Debenture, it being understood that, until the occurrence
of an event default under the Debenture, and the exercise of YA Global’s rights
under Section 4 hereof, Westport shall have all rights to the Assigned Debt and
to retain, use and enjoy the same (except as may otherwise be limited pursuant
to the Assignment Agreement or this Collateral Assignment).

 

4. Westport, upon the occurrence of an event of default under the Debenture,
hereby authorizes YA Global, at YA Global’s option, to enforce and exercise all
rights and privileges with respect to the Assigned Debt. Westport does hereby
irrevocably constitute and appoint YA Global while this Collateral Assignment
remains in force and effect and, in each instance, to the full extent permitted
by applicable Law, its true and lawful attorney in fact, coupled with an
interest and with full power of substitution and revocation, for Westport and in
its name, place and stead, to demand and enforce compliance with all the terms
and conditions of the Assigned Debt and all benefits accrued thereunder, whether
at law, in equity or otherwise provided, however, that YA Global shall not
exercise any such power unless and until an event of default associated with the
Debenture shall have occurred. Westport acknowledges and agrees that (i) the
power of attorney herein granted shall in no way be construed as to benefit
Westport; and (ii) YA Global shall have no duty to exercise any powers granted
hereunder for the benefit of Westport. YA Global hereby accepts this power of
attorney and all powers granted hereunder for the benefit of the YA Global.

 

5. Westport agrees that this Collateral Assignment and the designation and
directions herein set forth are irrevocable.

 

6. Neither this Collateral Assignment nor any action or inaction on the part of
YA Global shall constitute an assumption on the part of YA Global of any
obligations or duties under the Assigned Debt.

 

7. Westport covenants and warrants that:

 

(a) it has the power and authority to assign the Assigned Debt and there have
been no prior assignments of the Assigned Debt;

 

(b) it will not assign, pledge, convert or otherwise encumber the Assigned Debt
other than as permitted in the Assignment Agreement or in this Collateral
Assignment without the prior written consent of YA Global;

 

(c) it will not cancel, terminate or accept any surrender of the Assigned Debt,
or amend or modify the same directly or indirectly in any respect whatsoever,
without having obtained the prior written consent of the YA Global thereto;

 

2

 

 

(d) it will perform and observe, or cause to be performed and observed, all of
the terms, covenants and conditions on its part to be performed and observed
with respect to the Assigned Debt; and

 

(e) it will execute from time to time any and all additional assignments or
instruments of further assurance to YA Global, as YA Global may at any time
reasonably request.

 

8. At such time as the Debenture is satisfied or discharged, this Collateral
Assignment and all of YA Global’s right, title and interest hereunder with
respect to the Assigned Debt shall terminate and have no further force or
effect.

 

9. Permitted Actions. Westport has represented to the YA Global that they may,
among other actions they may take, seek to enforce certain rights it has as a
secured creditor with respect to some of the Assigned Debt, including foreclose
on certain collateral securing the Assigned Obligations. In connection therewith
and notwithstanding anything the contrary herein, Westport shall have the right
to conduct any foreclosure actions relating to the collateral provided that such
actions are taken in accordance with all applicable laws, sound business
practices, and the provided that:

 

  (a) Westport will provide YA Global with the following information during the
term of this Collateral Assignment: (i) monthly, a written update (by email or
fax) of Westport’s efforts to collect on the Assigned Debt, and (ii) copies of
all material correspondence, documents, agreements and other written materials
(including, without limitation, all offers, letters of intent, sales agreements,
and the like) relating to Westport’s collection efforts, as and when such
materials are sent, or received by, Westport.         (b) Westport will not
release or sell any collateral securing the Assigned Debt without the prior
consent of YA Global.         (c) Westport agrees that in all events, and
regardless of the results of any enforcement actions taken against any Obligor,
all obligations of Westport shall be paid in full as set forth in the Debenture.

 

10. This Collateral Assignment shall inure to the benefit of YA Global, and its
successors and assigns, and shall be binding upon Westport, and its successors,
and assigns.

 

11. This Collateral Assignment shall be governed by and construed in accordance
with the internal laws of the State of New Jersey without regard to its
conflicts of law principles.

 

12. This Collateral Assignment may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed an original and all of which taken together shall
constitute but one and the same agreement. Westport acknowledges and agrees that
a telecopy transmission to YA Global of signature pages hereof purporting to be
signed on behalf of Westport shall constitute effective and binding execution
and delivery hereof by Westport.

 

[SIGNATURE PAGE FOLLOWS]

 

3

 

 

[SIGNATURE PAGE TO

COLLATERAL ASSIGNMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed under seal by their respective officers or agents thereunto duly
authorized, as of the date first above written.

 

WESTPORT ENERGY LLC         By: /s/ Stephen Schoepfer   Name: Stephen J.
Schoepfer   Title: Manager               YA GLOBAL INVESTMENTS, L.P.         By:
Yorkville Advisors, LLC   Its: Investment Manager         By: /s/ David Gonzalez
  Name: David Gonzalez   Its: Member & General Counsel  

 

 

 

 

